


110 HR 6878 IH: Medicare Orthotics and Prosthetics Improvement Act of

U.S. House of Representatives
2008-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6878
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2008
			Ms. Berkley (for
			 herself and Mr. Davis of Alabama)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to modify
		  the designation of accreditation organizations for prosthetic devices and
		  orthotics and prosthetics, to apply accreditation and licensure requirements to
		  such devices and items for purposes of payment under the Medicare program, and
		  to modify the payment methodology for such devices and items under such program
		  to account for practitioner qualifications and complexity of
		  care.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Orthotics and Prosthetics Improvement Act of
			 2008.
		2.Modification of
			 requirements applicable under Medicare to designation of accreditation
			 organizations for suppliers of prosthetic devices and orthotics and
			 prosthetics
			(a)In
			 generalSection
			 1834(a)(20)(B) of the Social Security Act (42 U.S.C. 1395m(a)(20)(B)) is
			 amended—
				(1)by striking
			 Not later than and inserting (i) In
			 general.—Subject to clause (ii), not later than with
			 the same indentation as the clause added by paragraph (2); and
				(2)by adding at the
			 end the following new clause:
					
						(ii)Special
				requirements for accreditation of prosthetic devices and orthotics and
				prostheticsFor purposes of
				applying quality standards under subparagraph (A) for suppliers of items and
				services described in subparagraph (D)(ii), the Secretary shall designate and
				approve an independent accreditation organization under clause (i) only if such
				organization is a Board or program described in subsection (h)(1)(F)(iv). Not
				later than January 1, 2009, the Secretary shall ensure that at least one
				independent accreditation organization is designated and approved in accordance
				with this
				clause.
						.
				(b)Effective
			 dateAn organization must satisfy the requirement of section
			 1834(a)(20)(B)(ii), as added by subsection (a)(2), not later than January 1,
			 2009, regardless of whether such organization is designated or approved as an
			 independent accreditation organization before, on, or after the date of the
			 enactment of this Act.
			3.Application of
			 existing accreditation and licensure requirements for certain prosthetics and
			 custom-fabricated orthotics to Prosthetic Devices and Orthotics and
			 Prosthetics
			(a)In
			 generalSection 1834(h)(1)(F)
			 of the Social Security Act (42 U.S.C. 1395m(h)(1)(F)) is amended—
				(1)in
			 the heading, by striking Special payment rules for certain prosthetics and custom-fabricated
			 orthotics and inserting Payment rules;
				(2)in clause (i), by
			 striking an item of custom-fabricated orthotics described in clause (ii)
			 or for an item of prosthetics unless such item is and inserting
			 a prosthetic device or an item of orthotics or prosthetics, including an
			 item of custom-fabricated orthotics described in clause (ii), unless such
			 device or item, respectively, is;
				(3)in clause
			 (ii)(II), by striking a list of items to which this subparagraph
			 applies and inserting a list of items for purposes of clause
			 (i); and
				(4)in clause
			 (iii)(III), by striking to provide or manage the provision of
			 prosthetics and custom-designed or -fabricated orthotics and inserting
			 to provide or manage the provision of prosthetics and orthotics (and
			 custom-designed or -fabricated or­thot­ics, in the case of an item described in
			 clause (iii)).
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to devices
			 and items furnished on or after January 1, 2009.
			4.Reports
			(a)Report on
			 enforcing new licensing and accreditation requirementsNot later than 18 months after the date of
			 the enactment of this Act, the Secretary of Health and Human Services shall
			 submit to Congress a report on the steps taken by the Department of Health and
			 Human Services to ensure that the State licensure and accreditation
			 requirements under section 1834(h)(1)(I) of the Social Security Act, as added
			 by section 3, are enforced. Such report shall include a determination of the
			 extent to which payments for prosthetic devices and orthotics and prosthetics
			 under the Medicare program under title XVIII of such Act are made only to those
			 providers of services and suppliers that meet the relevant accreditation and
			 licensure requirements under such section, as well as a determination of
			 whether additional steps are needed.
			(b)Report on fraud
			 and abuseNot later than 30
			 months after the date of the enactment of this Act, the Secretary of Health and
			 Human Services shall submit to Congress a report on the effect of the
			 requirements under subsection (a)(20)(B)(ii) of section 1834 of the Social
			 Security Act (42 U.S.C. 1395m), as added by section 2, and subsection (h)(1)(I)
			 of such section, as added by section 3, on the occurrence of fraud and abuse
			 under the Medicare program under title XVIII of such Act, with respect to
			 prosthetic devices and orthotics and prosthetics for which payment is made
			 under such program.
			5.Modification of
			 Medicare payment methodology for prosthetic devices and orthotics and
			 prostheticsSection 1834(h) of
			 the Social Security Act (42 U.S.C. 1395m(h)) is amended—
			(1)in paragraph
			 (1)(B), by striking and (H)(i) and inserting (H)(i), and
			 paragraph (5); and
			(2)by adding at the
			 end the following new paragraph:
				
					(5)Modification of
				payment methodology to account for practitioner qualifications and complexity
				of care
						(A)In
				generalThe Secretary shall
				modify the payment basis under paragraph (1)(B) for prosthetic devices and
				orthotics and prosthetics in a manner that links the complexity of the
				respective item and the qualifications of the individual or entity furnishing
				and fabricating such respective item in determining the payment basis for such
				item. Such modifications shall be implemented in a manner that provides for the
				application of such modifications to items furnished on or after January 1,
				2009. Such modifications shall be designed to result in the same aggregate
				amount of expenditures for prosthetic devices and orthotics and prosthetics
				under this section for a year as would be made if this subparagraph did not
				apply, as estimated by the Secretary.
						(B)Assignment of
				billing codesFor purposes of subparagraph (A), in modifying the
				payment basis under paragraph (1)(B), the Secretary shall utilize and
				incorporate the 2008 Orthotics and Prosthetics Tripartite
				Document a multi-organization compilation of HCPCS codes to assign
				specific billing codes to the category of orthotics and prosthetics care
				described in each of clauses (i) through (iv) of subparagraph (C) using the
				provider qualification designation for each HCPCS code as stated in such
				document.
						(C)Categories of
				orthotics and prosthetics care described
							(i)Custom-fabricated
				categoryThe category of orthotics and prosthetics care described
				in this clause is a category for custom-fabricated devices that are made from
				detailed measurements, images, or models in accordance with a prescription and
				that can only be utilized by a specific intended patient. The provider
				qualification designation for the category shall reflect the following:
								(I)The category of
				care involves the highest level of complexity with substantial clinical
				risk.
								(II)The category of
				care requires a practitioner who is cre­den­tialed, certified, or licensed in
				or­thot­ics or prosthetics, respectively, to insure the comprehensive provision
				of orthotic care or prosthetic care, respectively. Such care shall be based on
				sound clinical judgment and technical expertise based on the practitioner’s
				education and clinical training, in order to allow the practitioner to
				determine the device parameters and design, fabrication process, and functional
				purpose specific to the needs of the patient to maximize optimal clinical
				outcomes.
								(ii)Custom-fitted
				highThe category of
				orthotics and prosthetics care described in this clause is a category for
				prefabricated devices that are manufactured with no specific patient in mind,
				but that are appropriately sized, adapted, modified, and configured (with the
				required tools and equipment) to a specific patient in accordance with a
				prescription. The provider qualification designation for the category shall
				reflect the following:
								(I)The category of
				care involves moderate to high complexity with substantial clinical
				risk.
								(II)The category of
				care requires a practitioner who is cre­den­tialed, certified, or licensed in
				or­thot­ics or prosthetics or a related field in which orthotics or prosthetics
				is the primary focus of the course of study, to insure the appropriate
				provision of orthotic care or prosthetic care, respectively. Such care shall be
				based on sound clinical judgment and technical expertise based on the
				practitioner’s education and clinical training, in order to allow the
				practitioner to determine the appropriate device relative to the diagnosis and
				specific to the needs of the patient to maximize optimal clinical
				outcomes.
								(iii)Custom-fitted
				lowThe category of orthotics
				and prosthetics care described in this clause is a category for prefabricated
				devices that are manufactured with no specific patient in mind, but that are
				appropriately sized and adjusted to a specific patient in accordance with a
				prescription. The provider qualification designation for the category shall
				reflect the following:
								(I)The category of
				care involves a low level of complexity and low clinical risk.
								(II)The category of
				care requires a supplier that is credentialed, certified, or licensed within a
				limited scope of practice to insure appropriate provision of orthotic care. The
				supplier’s education and training shall insure that basic clinical knowledge
				and technical expertise is available to confirm successful fit and device
				compliance with the prescription.
								(iv)Off-the-shelfThe category of orthotics and prosthetics
				care described in this clause is a category for prefabricated devices that
				require minimal self adjustment for appropriate use. The provider qualification
				designation for the category shall reflect that such devices do not require
				expertise in trimming, bending, molding, assembling, or customizing to fit the
				patient and that no formal cre­den­tial­ing, clinical education, or technical
				training is required to dispense such devices.
							(D)ConsultationIn
				modifying the payment basis, the Secretary shall consult with appropriate
				experts in orthotics and prosthetics, including practitioners that furnish
				devices and items within the categories of prosthetics and orthotics care
				described in subparagraph
				(C).
						.
			
